UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended September 30, 2002 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 RoyalRoad, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] As of March, 31, 2008, 33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2002, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of September 30, 2002 3 Condensed Statements of Operations for the three and nine months ended September 30, 2002 and 2001 4 Condensed Statements of Cash Flows for the nine months ended September 30, 2002 and 2001 5 Notes to Financial Statements 6-9 2 Worlds.com, Inc Balance Sheets (Unaudited) As of September 30, 2002 Current Assets Cash and cash equivalents $ 9,215 Accounts recievable - Prepaid Expenses - Inventory - Total Current Assets 9,215 Property, equipment software devnet of accumulated depreciation - TOTAL ASSETS $ 9,215 Current Liabilities Accounts payable 1,145,704 Accrued expenses 783,128 Deferred Revenue 631,950 Current maturities notes payable 2,188,312 Total Current Liabilities 4,749,093 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (24,920,424 ) Total stockholders deficit $ (4,739,878 ) Total Liabilities and stockholders deficit $ 9,215 The accompanying notesare an integral part of these financial statements. 3 Worlds.com, Inc Statements of operations (Unaudited) For the six months endedSeptember 30, 2002 Nine months ended September 30, Three months ended September 30, 2002 2001 2002 2001 Revenues Revenue $ 139,037 $ 587,560 $ 16,791 $ 57,013 Revenue from terminated K - 834,722 - - Total 139,037 1,422,282 16,791 57,013 Cost and Expenses Cost of Revenue 65,659 224,675 26,785 1,438 Selling General & Admin (1,547 ) 2,024,821 21,332 51,750 Operating income (loss) 74,926 (827,214 ) (31,326 ) 3,825 Other Income Expense Interest Income - 6,061 - 8 Interest Expense 115,383 863,696 38,461 - Offering Expense - 208,880 - 38,461 Net Loss $ (40,457 ) $ (1,893,729 ) $ (69,787 ) $ (34,628 ) The accompanying notesare an integral part of these financial statements. 4 Worlds.com, Inc Statements of Cash Flows (Unaudited) For the nine months ended September 30, 2002 2002 2001 Cash flows from operating activities Net Income/(loss) $ (40,457 ) $ (1,859,102 ) Adjustments to reconcile net loss to net cash used in operating activities Dep & amort - 185,989 Accretion of deferred revenue (66,937 ) (774,639 ) Consulting expense related to the issuance of stock options - 165,000 Interest in private placement - 746,381 Placement fee and bonus expense paid with convertible notes - 95,000 Accounts receivable - 175,608 Prepaid expenses and other current assets 218,087 inventories 83,978 accounts payable and accrued expenses 103,622 (229,962 ) Loan 7,100 - Net cash used in operating activities 3,328 (1,193,660 ) Cash flows from investing activities Acquisition of property and equipment - - Addition to software development costs - (90,404 ) Net cash used in investing activities (90,404 ) Cash flows from financing activities - Proceeds from sale of convertible notes - 1,250,000 Net cash provided from investing activities Net increase(decrease) in cash 3,328 1,250,000 (34,065 ) Cash beginning of period 5,888 40,489 Cash end of period $ 9,215 $ 6,424 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notesare an integral part of these financial statements. 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Nine Months Ended September 30, 2002 NOTE 1 –
